THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 241ST DISTRICT COURT OF SMITH COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 14th
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

                                 FLOYD WOODS, Appellant

                      NO. 12-14-00358-CR; Trial Court No. 241-1073-14
                      NO. 12-14-00359-CR; Trial Court No. 241-1074-14
                                             n
                                   By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

                   THESE CAUSES came on to be heard on the motion of the Appellant to
dismiss the appeals herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeals be
dismissed, and that the decision be certified to the court below for observance.



        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 12th day of March, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk